NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ANV`IK CORPORATION,
Plaintiff-Appellant,

V.

CHUNGHWA PICTURE TUBES, LTD., TATUNG
COMPANY, AND TATUNG COMPANY OF AMERICA,
INC.,

Defendants-Appellees.

AND

NIKON PRECISION, INC.,
NIKON RESEARCH CORPORATION OF AMERICA,
AND NIKON CORPORATION,
Defendants-Appellees.

2012-1459

Appeal from the United States District_ Court for the
Southern District of California in case no. 11-CV-2203,
Judge Roger T. Benitez.

ON MOTION

ORDER

ANVIK CORPORATION V. CHUNGHWA PICTURE TUBES 2

The parties jointly move to stay the case pending the
outcomes of related appeals nos. 2012-1320, et al.

Upon consideration thereof,
IT Is ORDERED THAT:

The joint motion to stay proceedings in 2012-1459 is
granted. The parties are directed to inform this court
concerning how this appeal should proceed, within 14
days of the final disposition of appeals nos. 2012-1320, et
al.

FoR THE CoURT

AUG 2 3 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Joshua Lee Raskin, Esq. LEg

H@idi Lyn Ke@f@, Esq. u.a“goevé_§§¢@\’(§’,§*§lj,"°“

Donald Robert Dunner, Esq. f

AUG 23 1012

s26
l - JAN HORBALY
C|.ERK